       Case: 1:15-cv-00075-SA-RP Doc #: 50 Filed: 03/19/19 1 of 1 PageID #: 271



                               IN THE UNITED STATES DISTRICT COURT 
                             FOR THE NORTHERN DISTRICT OF MISSISSIPPI 
                                        ABERDEEN DIVISION 
 
JESSICA JAUCH                                                                                  PLAINTIFF 
 
V.                                                                     CIVIL ACTION NO. 1:15‐CV‐75‐SA‐RP 
 
CHOCTAW COUNTY, ET AL.                                                                           DEFENDANTS 
 
 
                                       WITNESS LIST – (JURY TRIAL) 
 
PLAINTIFF:                                                 DEFENDANT: 
 
 Patti Gatlin – 03/18/19                               Lee Upchurch – 03/19/19  

 Jessica Nicole Jauch – 03/18/19                       Cloyd Halford – 03/19/19  

                                                        

                                                        

                                                        

                                                        

                                                        

                                                        
 
 
Plaintiff Rests:   03/18/19 – 4:44 p.m.                    Defense Rests:   03/19/19 – 10:40 a.m. 
 
 
Plaintiff Rebuttal  Witness:   
 
Deborah Joy Odom – 03/19/19 – 10:42 a.m. 
 
 
Plaintiff Rebuttal Rests – 03/19/19 – 10:49 a.m. 
 
